SCHOTT, Judge.
We previously denied a motion filed by appellee to dismiss this appeal for lack of jurisdiction, 347 So.2d 955. That opinion was specifically overruled by the court en banc in Martin v. Parish of Jefferson, La. App., 351 So.2d 1316 (1977, No. 8717 on our docket). We therefore have reconsidered whether or not we have jurisdiction over this appeal, and under the rationale of this court in the Martin case we have concluded that we have none.
Accordingly, the appeal is dismissed.
APPEAL DISMISSED.